         Case 2:20-cv-00270-WHA-JTA Document 5 Filed 05/27/20 Page 1 of 1



                           IN THE DISTRICT COURT OF THE UNITED STATES
                               FOR THE MIDDLE DISTRICT OF ALABAMA
                                        NORTHERN DIVISION

DAVID LAWRENCE POOLE, #160727,                        )
                                                      )
              Plaintiff,                              )
                                                      )
    v.                                                )   CIVIL ACTION NO. 2:20-CV-270-WHA
                                                      )
ALABAMA ATTORNEY GENERAL –                            )
STEVE MARSHALL,                                       )
                                                      )
              Defendant.                              )

                                               ORDER

          On May 1, 2020, the Magistrate Judge entered a Recommendation (Doc. #4) to which

 no timely objections have been filed. After an independent review of the file and upon

 consideration of the Recommendation, it is ORDERED that:

         1.    The Recommendation of the Magistrate Judge is ADOPTED.

         2.    The plaintiff’s claims attacking the fact or duration of his incarceration on the

consecutive life sentences imposed for his possession of obscene matter convictions entered

against him in 1990 by the Circuit Court of DeKalb County, Alabama are DISMISSED without

prejudice in accordance with the provisions of 28 U.S.C. § 1915(e)(2)(B)(ii) as such claims provide

no basis for relief in the instant cause of action.

         3. This case is DISMISSED without prejudice prior to service of process pursuant to the

directives of 28 U.S.C. § 1915(e)(2)(B)(ii).

         A separate Final Judgment will be entered.

         DONE this 27th day of May, 2020.


                                    /s/ W. Harold Albritton
                                    SENIOR UNITED STATES DISTRICT JUDGE
